office_of_chief_counsel internal_revenue_service memorandum number release date cc psi 2gl-159877-01 dyatrakis uilc date april to cc sb mil from matthew lay senior technician reviewer cc psi subject hub group inc subsidiaries this memorandum responds to your request for advice in accordance with i r c ' k this memorandum should not be cited as precedent we recommend the following revisions in your draft form 886a explanation of items relating to hub group incorporated and subsidiaries a miscellaneous comments facts should be added relating to the absence of income and loss allocations on schedule_k-1 that was issued with respect to mr yeager and the absence of any partnership income or loss prior to date delete or explain the phrase aper the tax_return for at the bottom of page it is our understanding that this paragraph relates to financial reporting rather than tax reporting in the seventh paragraph on page delete the phrase a sec_755 regulations and insert the phrase a sec_708 regulations retitle exhibit a to refer to alimited partner interest detail and revise any references to the exhibit because all but one of these interests confers an interest of cc psi gl-159877-01 more than they are not minority interests revise the fifth paragraph on page accordingly and any other references to aminority interests page add to the end of the sixth full paragraph of page abecause the hub group s and federal_income_tax returns reflected no goodwill this misleading statement surely refers to the erroneous misallocation of basis to other acquired assets in your discussion of regulations under sec_1060 refer to sec_1_1060-1t rather than sec_1_1060-1 b the following text should be inserted at the beginning of the section titled aother items of analysis which begins on page other items of analysi sec_1 validity of partnerships prior to date the hub partnerships should not be recognized as valid partnerships prior to first david yeager lacked the intent to form a partnership accordingly he was not a bona_fide partner and no partnerships were formed the primary inquiry as to whether individuals have joined together as partners is whether the parties had the intent to join together to operate a business and share in its profits and losses 327_us_280 337_us_733 in commissioner v culbertson the court asserted that test ais not whether the service or capital contributed by a partner are of sufficient importance to meet some objective standard but whether considering all the facts-- the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purpose for which it is used and any other facts throwing light on their true intentbthe parties in good_faith and acting with a business_purpose intended to join together in the present conduct of an enterprise u s pincite federal_law controls for income_tax purposes irrespective of how the parties are treated for state law purposes the inquiry is factual and all relevant facts and circumstances should be taken into account in this case david yeager did not intend to share in the hub partnerships profits losses or business operations the schedule_k-1 issued to david yeager indicates a contribution of only dollar_figure of capital to the each of the hub partnerships immediately after the transfers of general_partnership interests his interest was extinguished david yeager thus did not share in the risk of the enterprise he was redeemed early on in the transaction and made only a de_minimis capital_contribution his inconsequential cc psi gl-159877-01 page capital_contribution and his redemption within a few weeks clearly indicates that he did not intend to be a partner who would share in the profits and losses of the hub partnerships in fact the hub partnerships allocated no income gain loss deduction or credit to mr yeager partnership anti-abuse regulation even if david yeager were a bona_fide partner the anti-abuse provisions of ' of the income_tax regulations would apply sec_1_701-2 provides that where a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes the hub partnerships participated in the transaction in order to artificially increase the basis of partnership assets through the application of c and b b as taxpayer s financial statements reveal taxpayer was aware of the transaction s tax benefits taxpayer intended to avail itself of these tax benefits many times over the transaction was mirrored by many transactions all of which would have produced identical tax benefits however only three transactions were able to take advantage of the interaction between sec_732 prior to its amendment for distributions after date and the regulations under sec_708 prior to their amendment on for transactions after date in the three relevant transactions the hub partnerships were terminated approximately within months months and a year from their respective formations in partnership assets were sold and due to the assets unusually high basis taxpayer claimed an inflated ' loss of dollar_figure and large depreciation_deductions taxpayer s clear recognition of the tax benefits the many identical transactions the rapid termination of the hub partnerships and the sales of assets having inflated bases soon after the transactions all indicate that a principal purpose of the transaction was to reduce the taxpayer s federal tax_liability by artificially inflating the basis of the hub partnerships assets under ' the hub partnerships should be disregarded and the transfer of the general_partnership interests on date should be treated as a transfers of a interest in each of the assets held by the partnerships on that date a summary of the taxpayer s points addressing the validity of the hub partnerships is attached as exhibit ac page cc psi gl-159877-01 c the sentence on page which begins aa summary of the taxpayer s points addressing the validity of the partnership should be deleted item should be renumbered as item and retitled and should begin as follows application of sec_1060 to the date transfers d if the hub partnerships were not recognized as valid partnerships prior to date or the transfers of interests therein on date are recharacterized under sec_1_701-2 as transfers of assets then sec_1060 requires the use of the residual_method to value the assets that were the subject of the date transfers e add to the end of sec_3 the following language if ' applies to the purchases by hub city terminals inc then a majority of the purchase prices would required to be allocated to goodwill or other intangibles when an interest in the partnerships is later purchased triggering a technical_termination of the partnerships under sec_708 b and c would result in an allocation of the partners bases in their partnership interests among the assets deemed to be received as required by the statute the regulations under ' adopt the same residual_method of allocation as prescribed under the ' regulations see temp_reg ' 1060-1t sec_1060 generally requires that the allocation of consideration be made using the aresidual method in connection with aapplicable asset acquisitions occurring after date under the residual_method any portion of the transferee s initial basis that is in excess of the fair_market_value of identifiable tangible and intangible assets other than goodwill and going_concern_value must be allocated to goodwill and going_concern_value see temp_reg ' 1t d if ' applies to the purchase by hub city terminals inc then the consideration paid_by hub city terminals inc in each deemed transfer of an undivided percentage interest in assets represented by the sale of a general_partnership interest in form would be allocated among the assets pursuant to the allocation rules of ' 1060-1t d the four classes described in the regulations prior to date were as follows aclass i assets were cash deposits in banks and similar items aclass ii assets were certificates of deposit u s government securities certain marketable stocks and securities foreign_currency and similar items aclass iv assets were intangible assets in the nature of goodwill and going_concern_value all assets not described above specifically including cc psi gl-159877-01 page accounts_receivable were aclass iii assets temporary regulations published in provided that goodwill and going_concern_value will be assigned to a true residual class class v t d 1997_1_cb_85 f for transfers occurring before date if ' does not apply to any of the transferred assets the provisions of the regulations in effect prior to date allocating among four classes of assets apply for transfers occurring before date if ' applies to any of the transferred assets the taxpayer may consistently a apply the provisions of the ' 1060-1t d as in effect for transfers on or after date allocating among five classes of assets b apply the provisions of ' 1060-1t d as in effect before date or c apply the provisions of ' 1060-1t d as in effect before date but treat all amortizable ' intangibles as class_iv_assets see ' 1060-1t a ii under any of these rules a majority of the purchase_price would be allocated to goodwill or other intangible assets item should be renumbered as item and should be replaced with the following language effect on the subsequent purchases of partnership interests for distributions on or before date ' b iv provided that the following is deemed to occur when a partnership terminates by a sale_or_exchange of an interest first the partnership distributes its properties to the purchaser and the other remaining partners in proportion to their respective interests in the partnership properties second immediately thereafter the purchaser and the other remaining partners contribute the property to a new partnership the distribution_of_property deemed to occur under ' b iv is treated like an actual distribution for federal tax purposes therefore the basis rules of ' apply to the deemed_distribution sec_732 provides that the basis_of_property other than money distributed by a partnership to a partner in liquidation of the partner s interest shall be an amount equal to the adjusted_basis of such partner s interest in the partnership reduced by any money distributed in the same transaction for distributions on or before date sec_732 provided that the basis of distributed properties to which subsection b is applicable shall be allocated first to any unrealized_receivables and inventory_items in an amount equal to the adjusted_basis of each such property to the partnership and to the extent of any remaining basis to any other distributed properties in proportion to their adjusted_basis to the partnership cc psi gl-159877-01 page under these rules when additional interests in the hub partnerships were purchased between date the date of the original purchases and date ' b b technical terminations would be triggered as a result of the technical terminations the relevant hub partnerships would be deemed to distribute all of their assets to the remaining partners followed immediately by a recontribution of the assets to new partnerships sec_732 would determine the basis of the distributed assets pursuant to ' c to the extent that there is basis remaining after the allocation to unrealized_receivables and inventory_items that excess would be allocated among other distributed properties in proportion to their adjusted bases goodwill or other intangibles would have received a large basis when a share of these items were deemed purchased on date accordingly goodwill or other intangibles would receive the majority of the partners outside bases sec_197 f we suggest that you determine whether any goodwill or going_concern_value or other sec_197 intangible for which depreciation or amortization would not have been allowed but for sec_197 held by the hub partnerships are amortizable by the partnerships under sec_197 under ' f these intangibles are not amortizable ' intangibles if they were held or used at any time on or after date by the taxpayer or a related_person sec_197 provides that a person is related to any person if the related_person bears a relationship to such person specified in ' b or ' b in applying ' b or ' b percent is substituted for percent sec_197 provides that a person is related to any person if the related_person and such person are engaged in trades_or_businesses under common_control within the meaning of subparagraphs a and b of ' f see also sec_41 defining acontrolled group of corporations as having the same meaning as given to such term in ' a except that amore than shall be substituted for aat least percent each place it appears in ' a and sec_197 providing that with respect to any increase in the basis of partnership property under sec_732 sec_734 or sec_743 determinations under sec_197 shall be made at the partner level and each partner shall be treated as having owned and used such partner s proportionate share of the partnership s assets this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse impact on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views by matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
